Citation Nr: 1753062	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-47 376	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for paranoid schizophrenia.

2. Entitlement to an initial compensable rating higher for sacroiliac injury and weakness (low back disability).

3. Entitlement to a 10 percent evaluation based on multiple, non-compensable, service connected disabilities, under 38 C.F.R. § 3.324.

4. Entitlement to service connection for diabetes mellitus type II.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a prostate disorder.

7. Entitlement to service connection for a bilateral knee disorder.

8. Entitlement to service connection for bilateral pes planus (flat foot).

9. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1957 to November 1966 and in the U.S. Air Force from November 1966 to September 1974. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which established service connection for paranoid schizophrenia and the low back disability, and assigned each an initial noncompensable rating, effective from March 11, 2008, the date the claims were filed.  The Veteran appealed for initial compensable ratings. 

Subsequently, in a February 2017 rating decision, the RO increased the rating for the Veteran's paranoid schizophrenia from 0 to 30 percent as of the date service connection was established.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C. § 7107(a)(2) (2012).

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Here, the Board issued a decision in July 2017 addressing the nine issues on the cover page.  Two weeks later, the Veteran's representative submitted a motion to vacate the decision noting that they had requested a copy of the Veteran's claims file prior to the decision being issued, but had not actually received a copy of it.  A review of the record shows that a claims file request was received in April 2017 and it appears that the request remains pending at this time.
 
Accordingly, the July 12, 2017 Board decision addressing the nine issues on the cover page is vacated.


	                        ____________________________________________
	MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals




